DETAILED ACTION
This actions is in response to the Request for Continued Examination filed 4/8/2021.
Claims 1, 3, 4, 6-9, 19, 21, 22, and 24-28 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/1/2021 has been entered.
 
Response to Arguments
Applicant’s arguments, see pages 8 and 9 of amendment, filed 9/28/2020, with respect to the rejection(s) of claim(s) 1-8, 19-26, and 28 under 35 U.S.C. 103 over Ono in view of Lam have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Sargaison.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 4, 6-8, 19, 21, 22, 24-26, and 28  is/are rejected under 35 U.S.C. 103 as being unpatentable over Ono et al. (US 2005/0257228), hereinafter Ono, in view of Sargaison (US 2006/0029234).

As per claim 1, Ono teaches the following:
a multimedia data playing method, comprising: 
obtaining, by a terminal device, a first sound effect plug-in, wherein the first sound effect plug-in corresponds to a first sound effect.  As Ono teaches in paragraphs [0090] – [0093], and corresponding Fig. 7, a setting window 181 may be utilized by a user to set sound effect plug-ins, and 
wherein the terminal device comprises a first application and a second application that are used to play multimedia data.  As Ono teaches in paragraph [0140], a plurality of applications (first and second) may utilize an audio driver simultaneously; 
receiving, by the terminal device, a first instruction used to indicate that a user of the terminal device selects a first sound effect option, wherein the first sound effect option is an option corresponding to the first sound effect.  As Ono teaches in paragraph 
when first multimedia data is to be played by the first application, processing, by the terminal device, the first multimedia data by using the first sound effect plug-in according to the first instruction to play the first multimedia data with the first sound effect.  As Ono teaches in paragraph [0110], and corresponding Fig. 11, a typical application program 101 begins a process for outputting audio data at step S31.  As Ono further teaches in paragraph [0019], a signal processing application program 104 in step S40 acquires the audio data, gives effects to the acquired data (using the selected sound effect plug-in), and writes the processed audio data to a shared memory area 122.  Ono further describes the effect application method with regard to Fig. 18.
However, while Ono does not explicitly teach of the second application using the first sound effect plugin, Ono suggests:
when second multimedia data is to be played by the second application, processing, by the terminal device, the second multimedia data by using the first sound effect plug-in according to the first instruction to play the second multimedia data with the first sound effect.  As Ono teaches in paragraph [0140], a plurality of applications (first and second) may utilize an audio driver simultaneously.  Therefore, a first and second application may utilize the signal processing application program 104 using data hooks as shown in Fig. 5, thus utilizing an identical effect plug-in for both applications.  
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the signal processing application of Ono to have applied the sound effect plug-in to a second application.  One of ordinary skill would 
However, Ono does not explicitly teach of providing sound effect options after obtaining the first sound effect plug-in from an external source.  Lam teaches of a system to manage and implement sound effects, (see abstract), and teaches in paragraph [0098] that sound effects are downloaded from a server (external source).  Lam further teaches the following:
.  As Lam shows in Fig. 10A, 1103, a user may download new sound effect files.  Lam further shows in Figs. 10B-10J, various options may be selected for said new sound effect file subsequent to download.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the sound effect plug-ins of Ono to be downloaded as in Lam.  One of ordinary skill would have been motivated to have made such modification because downloading was a well known technique at the time which benefitted users in acquiring new content.
Furthermore, Ono does not explicitly teach of detecting a current routing mode and adjusting a sound effect parameter based upon the mode.  Sargaison teaches the following:
detecting, by the terminal device, that a current routing mode is a headset mode; and adjusting, by the terminal device, a sound effect parameter value in the first sound effect plug-in based on the headset mode.  As Sargaison shows in Fig. 5, a headphone device is monitored to determine an activation state and go to preset conditions for the 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the sound effect plug-ins of Ono with the headphone detection and settings of Sargaison.  One of ordinary skill would have been motivated to have made such modification because as Sargaison teaches in paragraph [0005], such automatic detection and setting would benefit a user of Ono in forgoing a requirement for the user to manually change settings when a state change is required.

Regarding claim 3, modified Ono teaches the method of claim 1 as described above.  Ono further teaches the following:
when processing the first multimedia data or the second multimedia data by using the first sound effect plug-in, receiving, by the terminal device, a sound effect switching instruction used to select a second sound effect, wherein the terminal device comprises a second sound effect plug-in corresponding to the second sound effect; and processing, by the terminal device, the first multimedia data or the second multimedia data by using the second sound effect plug-in according to the sound effect switching instruction to play the first multimedia data or the second multimedia data with the second sound effect.  As Ono teaches in paragraph [0093], and corresponding Fig. 7, a series of sound effect plug-ins may be manipulated by the user.  Therefore, the user may toggle a first plug-in from “on” to “off” and a second plug-in from “off” to “on”, thus achieving the switching of applicant’s claim.

Regarding claim 4, modified Ono teaches the method of claim 1 as described above.  Ono further teaches the following:
receiving, by the terminal device, a parameter setting instruction from the user, wherein the parameter setting instruction is used to set the sound effect parameter value; and updating, by the terminal device, the sound effect parameter value in the first sound effect plug-in according to the parameter setting instruction.  As Ono teaches in paragraph [0100], and corresponding Fig. 9, setting screen 231 may be presented to the user for setting sound effect plug-in parameters.

Regarding claim 6, modified Ono teaches the method of claim 1 as described above.  Ono further teaches the following:
the method further comprises: receiving, by the terminal device, a sound effect enabling/disabling instruction from the user; and enabling or disabling, by the terminal device, the first sound effect plug-in according to the sound effect enabling/disabling instruction.  See Fig. 7, sound effect plug-in On/Off toggle button 195.

Regarding claim 7, modified Ono teaches the method of claim 6 as described above.  Ono further teaches the following:
wherein after the disabling the first sound effect plug-in, the method further comprises: playing, by the terminal device, multimedia data by using a default sound effect.  As Ono shows in Fig. 7, each sound effect plug-in may be set to “Off”, which would result in no sound effect plug-ins being applied and default audio being reproduced (default sound effect of none).

Regarding claim 8, modified Ono teaches the method of claim 6 as described above.  Ono further teaches the following:
the method further comprises: when processing the first multimedia data or the second multimedia data by using the first sound effect plug-in, receiving, by the terminal device, a sound effect destruction instruction from the user; deleting, by the terminal device, the first sound effect plug-in according to the sound effect destruction instruction; and processing, by the terminal device, the first multimedia data or the second multimedia data by using a third sound effect plug-in.  As Ono teaches in paragraph [0097], and corresponding Fig. 8, a delete button 215 may be utilized by the user to delete a desired folder from a list, where the folder constitutes corresponding effect plug-ins.  As Ono further shows in Fig. 7, other sound effect plug-ins (third) may then be set to “On” to be processed with audio.

As per claim 19, Ono teaches the following:
a terminal device, (see Fig. 3), comprising: 
a storage, (Fig. 3, HDD 38), at least one processor, (Fig. 3, CPU 31), a display, (Fig. 3, Display 53), and an input device, (Fig. 3, Input Unit 34), wherein:
 the storage is configured to store a program instruction.  See paragraph [0063], CPU loads relevant programs from memory; and 
the at least one processor is configured to perform, based on the program instruction stored in the storage, the following operations: 
obtaining a first sound effect plug-in, wherein the first sound effect plug-in corresponds to a first sound effect.  As Ono teaches in paragraphs [0090] – [0093], and corresponding Fig. 7, a setting window 181 may be utilized by a user to set sound effect plug-ins; 
storing, by using the storage, instructions and data of a first application and a second application that are installed in the terminal device and used to play multimedia data.  See paragraph [0063], CPU loads relevant programs from memory.  As Ono teaches in paragraph [0140], a plurality of applications (first and second) may utilize an audio driver simultaneously; 
receiving, by using the input device, a first instruction used to indicate that a user of the terminal device selects the first sound effect option provided by the display, wherein the first sound effect option is an option corresponding to the first sound effect.  As Ono teaches in paragraph [0093], button 195 may be utilized by the user (first instruction) to set a first sound effect option as “On”;
when first multimedia data is to be played by the first application stored in the storage, processing the first multimedia data by using the obtained first sound effect plug-in according to the first instruction received by the input deviceto play the first multimedia data with the first sound effect.  As Ono teaches in paragraph [0110], and corresponding Fig. 11, a typical application program 101 begins a process for outputting audio data at step S31.  As Ono further teaches in paragraph [0019], a signal processing application program 104 in step S40 acquires the audio data, gives effects to the acquired data (using the selected sound effect plug-in), and writes the processed 
However, while Ono does not explicitly teach of the second application using the first sound effect plugin, Ono suggests:
when second multimedia data is to be played by the second application stored in the storage, processing the second multimedia data by using the obtained first sound effect plug-in according to the first instruction received by the input device to play the second multimedia data with the first sound effect.  As Ono teaches in paragraph [0140], a plurality of applications (first and second) may utilize an audio driver simultaneously.  Therefore, a first and second application may utilize the signal processing application program 104 using data hooks as shown in Fig. 5, thus utilizing an identical effect plug-in for both applications.  
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the signal processing application of Ono to have applied the sound effect plug-in to a second application.  One of ordinary skill would have been motivated to have made such modification because as Ono teaches in paragraph [0140], allowing two separate application programs to open a same user mode driver was a well known technique at the time.
Furthermore, Ono does not explicitly teach of detecting a current routing mode and adjusting a sound effect parameter based upon the mode.  Sargaison teaches the following:
detecting that a current routing mode is a headset mode; and adjusting a sound effect parameter value in the first sound effect plug-in based on the headset mode.  As 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the sound effect plug-ins of Ono with the headphone detection and settings of Sargaison.  One of ordinary skill would have been motivated to have made such modification because as Sargaison teaches in paragraph [0005], such automatic detection and setting would benefit a user of Ono in forgoing a requirement for the user to manually change settings when a state change is required.

Regarding claim 21, modified Ono teaches the device of claim 19 as described above.  Ono further teaches the following:
the at least one processor is further configured to: when processing the first multimedia data or the second multimedia data by using the first sound effect plug-in, receive, by using the input device, a sound effect switching instruction used to select a second sound effect; store, by using the storage, a second sound effect plug-in corresponding to the second sound effect; and process, according to the sound effect switching instruction received by the input device, the first multimedia data or the second multimedia data by using the second sound effect plug-in stored in the storage to play the first multimedia data or the second multimedia data with the second sound effect.  As Ono teaches in paragraph [0093], and corresponding Fig. 7, a series of sound effect plug-ins may be manipulated by the user.  Therefore, the user may toggle 

Regarding claim 22, modified Ono teaches the device of claim 19 as described above.  Ono further teaches the following:
the at least one processor is further configured to: receive a parameter setting instruction from the user by using the input device, wherein the parameter setting instruction is used to set the sound effect parameter value; and update the sound effect parameter value in the first sound effect plug-in according to the parameter setting instruction received by the input device.  As Ono teaches in paragraph [0100], and corresponding Fig. 9, setting screen 231 may be presented to the user for setting sound effect plug-in parameters.  
 
Regarding claim 24, modified Ono teaches the device of claim 19 as described above.  Ono further teaches the following:
the at least one processor is further configured to: receive a sound effect enabling/disabling instruction from the user by using the input device; and enable or disable the first sound effect plug-in according to the sound effect enabling/disabling instruction received by the input device.  See Fig. 7, sound effect plug-in On/Off toggle button 195.  

Regarding claim 25, modified Ono teaches the device of claim 19 as described above.  Ono further teaches the following:
the at least one processor is further configured to play multimedia data by using a default sound effect after disabling the first sound effect plug-in.  As Ono shows in Fig. 7, each sound effect plug-in may be set to “Off”, which would result in no sound effect plug-ins being applied and default audio being reproduced (default sound effect of none).  

Regarding claim 26, modified Ono teaches the device of claim 19 as described above.  Ono further teaches the following:
the at least one processor is further configured to: when processing the first multimedia data or the second multimedia data by using the first sound effect plug-in, receive a sound effect destruction instruction from the user by using the input device; delete the first sound effect plug-in according to the sound effect destruction instruction received by the input device; and process the first multimedia data or the second multimedia data by using a third sound effect plug-in.  As Ono teaches in paragraph [0097], and corresponding Fig. 8, a delete button 215 may be utilized by the user to delete a desired folder from a list, where the folder constitutes corresponding effect plug-ins.  As Ono further shows in Fig. 7, other sound effect plug-ins (third) may then be set to “On” to be processed with audio.  

As per claim 28, Ono teaches the following:
a non-transitory computer readable storage medium, (Fig. 3, HDD 38), that stores a program, wherein the program comprises an instruction which, when is executed by a terminal device, causes the terminal device perform operations comprising: 
obtaining a first sound effect plug-in, wherein the first sound effect plug-in corresponds to a first sound effect, and wherein the terminal device comprises a first application and a second application that are used to play multimedia data.  As Ono teaches in paragraphs [0090] – [0093], and corresponding Fig. 7, a setting window 181 may be utilized by a user to set sound effect plug-ins;
receiving a first instruction used to indicate that a user of the terminal device selects a first sound effect option, wherein the first sound effect option is an option corresponding to the first sound effect.  As Ono teaches in paragraph [0093], button 195 may be utilized by the user (first instruction) to set a first sound effect option as “On”; 
when first multimedia data is to be played by the first application, processing the first multimedia data by using the first sound effect plug-in according to the first instruction to play the first multimedia data with the first sound effect.  As Ono teaches in paragraph [0110], and corresponding Fig. 11, a typical application program 101 begins a process for outputting audio data at step S31.  As Ono further teaches in paragraph [0019], a signal processing application program 104 in step S40 acquires the audio data, gives effects to the acquired data (using the selected sound effect plug-in), and writes the processed audio data to a shared memory area 122.  Ono further describes the effect application method with regard to Fig. 18.
However, while Ono does not explicitly teach of the second application using the first sound effect plugin, Ono suggests:
when second multimedia data is to be played by the second application, processing the second multimedia data by using the first sound effect plug-in according to the first instruction to play the second multimedia data with the first sound effect.  As Ono teaches in paragraph [0140], a plurality of applications (first and second) may utilize an audio driver simultaneously.  Therefore, a first and second application may utilize the signal processing application program 104 using data hooks as shown in Fig. 5, thus utilizing an identical effect plug-in for both applications.  
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the signal processing application of Ono to have applied the sound effect plug-in to a second application.  One of ordinary skill would have been motivated to have made such modification because as Ono teaches in paragraph [0140], allowing two separate application programs to open a same user mode driver was a well known technique at the time.
Furthermore, Ono does not explicitly teach of detecting a current routing mode and adjusting a sound effect parameter based upon the mode.  Sargaison teaches the following:
detecting, by the terminal device, that a current routing mode is a headset mode; and adjusting, by the terminal device, a sound effect parameter value in the first sound effect plug-in based on the headset mode.  As Sargaison shows in Fig. 5, a headphone device is monitored to determine an activation state and go to preset conditions for the determined state.  As Sargaison shows in Fig. 6, “sound effect” settings may be adjusted based upon the currently detected state.
.

Claims 9 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ono in view of Sargaison as applied to claims 1 and 19 above, and further in view of Rubin et al. (US 2002/0099552), hereinafter Rubin.

Regarding claim 9, modified Ono teaches the method of claim 1 as described above.  While Ono teaches of the ability to delete folders and their corresponding sound effect plug-ins in paragraph [0097], Ono does not explicitly teach of deleting said plug-in at end of playing audio data.  Rubin teaches the following:
the method further comprises: when processing the first multimedia data or the second multimedia data by using the first sound effect plug-in, receiving, by the terminal device, a sound effect destruction instruction from the user; confirming, by the terminal device, that audio data playing on the first application ends; and deleting, by the terminal device, the first sound effect plug-in according to the sound effect destruction instruction.  As Rubin teaches in paragraph [0117], audio may be played back to a user while being deleted, thus deleting said audio at the conclusion of playback.


Regarding claim 27, modified Ono teaches the device of claim 19 as described above.  While Ono teaches of the ability to delete folders and their corresponding sound effect plug-ins in paragraph [0097], Ono does not explicitly teach of deleting said plug-in at end of playing audio data.  Rubin teaches the following:
the at least one processor is further configured to: when processing the first multimedia data or the second multimedia data by using the first sound effect plug-in, receive a sound effect destruction instruction from the user by using the input device; confirm that audio data playing on the first application ends; and delete the first sound effect plug-in according to the sound effect destruction instruction.  As Rubin teaches in paragraph [0117], audio may be played back to a user while being deleted, thus deleting said audio at the conclusion of playback.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the deletion of sound effects of Ono with the playback of audio prior to deletion of Rubin.  One of ordinary skill would have been motivated to have made such modification because as Rubin teaches in paragraph .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fairey (US 2013/0089208), see Advisory Action filed 4/5/2021.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY A DISTEFANO whose telephone number is (571)270-1644.  The examiner can normally be reached on Monday - Friday: 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 5712424088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/GREGORY A. DISTEFANO/
Examiner
Art Unit 2175





					/WILLIAM L BASHORE/                                                      Supervisory Patent Examiner, Art Unit 2175